Title: To Thomas Jefferson from Joseph Carleton, with an Estimate of Expenses of the Military Department, 1 February 1784
From: Carleton, Joseph
To: Jefferson, Thomas


        
          War Office [Annapolis], 1 Feb. 1784. Transmitting general estimate “of the expence of the Military Establishment of the United States for the current year amounting to 219.578 dollars.” This estimate was sent in response to orders “of the grand Committee, communicated in your Letter of the 31st. ultimo.” Staff estimates not accurate, but “the best that can be made out of the imperfect materials on which they are formed, being chiefly taken from the papers lately transmitted by Major General Knox.”
        
        
          Enclosure General Estimate of the Expences of the Military
          Establishments of the United States for the year 1784
            
              
                Estimate No.1Pay and Subsistence of the Army145.596 60/90
              
              
                2Paymaster Generals department 12.750
              
              
                3Clothier Generals department 29.370
              
              
                4Hospital department  4.33760/
              
              
                5Military Stores department 10.898
              
              
                6Quarter Master’s department 16.62560/
              
              
                Dollars219.578
              
            
          War Office January 1st. 1784
          
            Jos: CarletonSecretary
          
        
      